Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 06/17/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1, 3-4, 6-8, 10-11,13-15, 17-18 and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner Anh Nguyen’s approval, authorization for this examiner’s amendment was given in a telephone interview with Thomas M. Isaacson (Reg. No. 44,166) on 08/31/2022.

The application has been amended as follows:
1. 	(Currently Amended) A system for performing a network assurance check of proper deployment of a configuration in a fabric, the system comprising:
	at least one memory configured to store data; and 
	at least one processor operable to execute instructions associated with the data which, when executed by the at least one processor, cause the at least one processor to: 
receive, from a network controller, a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices;
receive a software model from a network device within the fabric, the software model comprising at least a subset of data from the global logical model that is specific to the operability of the network device;
determine whether a parameter in the global logic model overlaps with the software model to determine whether a configuration is a valid configuration indicating that the one or more components associated with the configuration has been properly deployed or an invalid configuration when two or more of the IP addresses match; 
in response to a determination that the configuration is the invalid configuration, determine that one or more components have not been properly deployed; and
determine an exception based on a determination that one or more bridge domain (BD) subnets are the same or the one or more BD subnets are within a learned route.         
2. 	(Cancelled)
3. 	(Currently Amended) The system of claim 1, wherein the instructions further cause the at least one processor to:
	inspect IP addresses of the software model to identify the two or more of the IP addresses
	
4. 	(Original) The system of claim 3, wherein inspection of the IP addresses is performed in each virtual routing and forwarding instance (VRF) of each of the one or more network devices.          
5. 	(Cancelled)                  
6. 	(Previously Presented) The system of claim 1, wherein the software model models how one or more configurations associated with the global logical model are implemented at the network device.
7. 	(Original) The system of claim 1, wherein the instructions further cause the at least one processor to generate an error event when the configuration is the invalid configuration.
8. 	(Currently Amended) A method for performing a network assurance check of proper deployment of a configuration in a fabric, the method comprising:
	receiving from a network controller a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within the fabric and an operability of one or more network devices;
	receiving a software model from a network device within the fabric, the software model comprising at least a subset of data from the global logical model that is specific to the operability of the network device;
 determining whether a parameter in the global logic model overlaps with the software model to determine whether a configuration is valid configuration indicating that the one or more components associated with the configuration has been properly deployed or an invalid configuration when two or more of the IP addresses match; 
in response to a determination that the configuration is being invalid configuration, determining that one or more components associated with the configuration have not been properly deployed; and
determining an exception based on a determination that one or more bridge domain (BD) subnets are the same or the one or more BD subnets are within a learned route.         
9. 	(Cancelled)
10. 	(Currently Amended) The method of claim 8, further comprising:
	inspecting IP addresses of the software model
	
11. 	(Original) The method of claim 10, wherein the inspecting is performed in each virtual routing and forwarding instance (VRF) of each of the one or more network devices.	
12. 	(Cancelled) 
13. 	(Previously Presented) The method of claim 8, wherein the software model models how one or more configurations associated with the global logical model are implemented at the network device.
14. 	(Original) The method of claim 8, further comprising: 
	generating an error event when the configuration is the invalid configuration.
15. 	(Currently Amended) At least one non-transitory computer readable medium storing instructions which, when executed by a processor, cause the processor to:
receive from a network controller a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communicate within a fabric and an operability of one or more network devices;
receive a software model from a network device within the fabric, the software model comprising at least a subset of data from the global logical model that is specific to the operability of the network device;
determine whether a parameter in the global logic model overlaps with the software model to determine whether a configuration is valid configuration indicating that the one or more components associated with the configuration has been properly deployed or an invalid configuration when two or more of the IP addresses match; 
	in response to a determination that the configuration is the invalid configuration, determining that one or more components associated with the configuration have not been properly deployed; and
	determine an exception based on a determination that one or more bridge domain (BD) subnets are the same or the one or more BD subnets are within a learned route.         
16. 	(Cancelled)
17. 	(Currently Amended) The at least one non-transitory computer readable medium of claim 15, wherein the instructions further cause the processor to:
inspect IP addresses of the software model
	
18. 	(Original) The at least one non-transitory computer readable medium of claim 17, wherein inspection of the IP addresses is performed in each virtual routing and forwarding instance (VRF) of each of the one or more network devices.
19. 	(Cancelled) 
20. 	(Previously Presented) The at least one non-transitory computer readable medium of claim 15, wherein the software model models how one or more configurations associated with the global logical model are implemented at the network device.

Reasons for Allowance
Claims 1, 8 and 15 are allowable, since the closest arts, Jubran et al. (hereinafter referred to Jubran) ( U.S. Pub. No. 2013/0198346A1), Vobbilisetty et al. (hereinafter referred to as Vobbilisetty) (U. S. Pub. No. 2014/0056298 A1), Fritz (U. S. Pub. No. 2006/0245268 A1), and Yadav et al. (hereinafter referred to as Yadav) (U. S. Pub. No. 2012/0207160 A1) fail to teach a system or a method for performing a network assurance check of proper deployment of a configuration in a fabric, or one non-transitory computer readable medium storing instructions of receiving from a network controller a global logical model derived from network configurations at the network controller, wherein the global logical model specifies how endpoints communication within the fabric; receiving a software model from a network device within the fabric, comprising a subset of data from the global logical model; determining if a parameter in the global logic model overlaps with the software model to determine whether a configuration is valid configuration indicating that the one or more components associated with the configuration has been properly deployed or an invalid configuration when two or more of IP addresses match; in response to determining that the configuration is invalid, determining that one or more components associated with the configuration have not been properly deployed; and determining an exception based on a determination that one or more bridge domain subnets are the same or the one or more BD subnets are within a learned route.
The innovation of the claimed invention lays on the fact of exception based on determining that bridge domain subnets are the same or the BD subnets are within a learned route; and determining whether a parameter in the global logic model overlaps with the software model to determine whether a configuration is valid configuration indicating that one or more components associated with the configuration has been properly deployed or an invalid configuration when two or more of IP addressed match; and in response to a determination that the configuration is invalid, determining that one or more components associated with the configuration have not been properly deployed.
Jubran, Vobbilisetty, Fritz, and Yadav simply teach systems and methods for automatically configurating an inventory of hardware to interact with a cloud-computing of fabric of data center; global vlans for fabric switches; assisting system configuration activities; and subnet scoped multicast packet distribution mechanism.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Johnson (U. S. Pub. No. 2017/0180211 A1) teaches method of hybrid cloud integration fabric and ontology for integration of data, applications and information technology infrastructure. Araujo et al. (U. S. Pub. No. 2019/0149410 A1) teaches methods and systems for configuring nodes in a cloud computing network. Lundstrom et al. (U.S. Pub. No. 2009/0185509 A1) teaches a method of configuring a network.
Dependent claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20 depend on now allowed independent claims 1, 8 and 15, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on March 30, 2020. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
09/03/2022


/ANH NGUYEN/Primary Examiner, Art Unit 2456